Response to RCE
This action is responsive to the RCE filed on 01/18/2021 and Supplemental amendment filed 03/17/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 20-27 are pending in the case.  Claims 1, 20, 25 are independent claims. Claims 13-19 are canceled. Claims 21-27 are newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.

Priority
This application is filed 04/09/2019 and Claims Priority from Provisional Application 62745121, filed 10/12/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 20-22, 25-26 are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke).

As to independent claim 1, Peterson teaches:
In a digital medium image editing environment, a method implemented by a computing device, the method comprising: 
receiving, by the computing device, a first user input selecting a region of the digital image (See Fig. 1 and Fig. 2 with Col. 2 lines 28-38 – “Receiving the first and second inputs designating the raster graphic and vector graphic can involve receiving inputs defining a selection box to cover a portion of the raster graphic and a portion of the vector graphic.”, the first and second inputs [i.e., interpreted to be one input] creates a selection box); 
generating, responsive to detecting the first user input by the computing device: 
a vector selection representation of at least a portion of the vector graphic included in the selected region (See Col. 5 lines 1-15 select image objects for distortion, the image objects can be raster or vector); and 
a raster selection representation of at least a portion of the raster graphic included in the selected region (See Col. 5 lines 1-15 select image objects for distortion, the image objects can be raster or vector); 
receiving, by the computing device, a second user input specifying a digital image editing operation (See Fig. 1 step 110 with Col. 4 lines 25-50 another input specifies/defines an image distortion description); 
editing, by the computing device, both the vector selection representation and the raster selection representation using the digital editing operation (See Fig. 1 step 115 and 120 with Col. 4 lines 38-60 distortion is applied to both vector and raster image objects); and 
displaying, by the computing device, the digital image having the edited vector selection representation and the edited raster selection representation (See Fig. 1 step 115 and 120 with Col. 4 lines 38-60 distortion is applied to both vector and raster image objects, and see Figs. 2-3 and 28.). 
Peterson teaches raster and vector images but does not teach: displaying, by the computing device, a digital image in a user interface including a vector graphic and a raster graphic, a dedicated vector layer including the vector graphic, and a dedicated raster layer including the raster graphic;
the dedicated vector layer including the edited vector selection representation, and the dedicated raster layer including the edited raster selection representation.
first graphic and a second graphic, a dedicated first layer including the first graphic, and a dedicated second layer including the second graphic (See Figs. 3A-G with [0037-0040]. In Fig. 3A, a blank canvas for a digital image is to be displayed upon, and a preview layer on the right side. In Fig. 3B, a digital image comprising a graphic is drawn and rendered on the canvas, and the preview layer reflects the drawn graphic. In Fig. 3C, the graphic on the canvas is further edited and also a second preview layer is created to contain a portion of the edited graphic. In Figs. 3D-G, the graphic is further edited by inputting a camera image. The end result being the canvas having the final edited graphic, while a dedicated first layer includes only the camera fill image, and a dedicated second layer that only displays the drawn double-arc graphics; see [0040] which explains separate dedicated layers for camera input and a dark room image).
the dedicated first layer including the edited first graphic selection representation, and the dedicated second layer including the edited second graphic selection representation (See Figs. 3A-G, it is understood that the camera image can be swapped with a different camera image, and the swap would be reflected on the dedicated first layer; For example, see Fig. 3F the Retake button can be used to swap/edit the camera image into another image, and this change is reflected on its dedicated first layer. As for the double arc graphic in Fig. 3B, it is understood that this graphic is editable, and the edit would be reflected on its dedicated second layer; For example, see Fig. 3B left side of the UI contains “Brush” and “Color”, tools for editing the drawn graphic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raster and vector images taught by Peterson to include dedicated preview layers for each type of objects as taught by Muehrke. Motivation to do so would be for making it easier to edit a composite image by deconstructing the composite image into components and individually modify each component.

As to dependent claim 2, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson further teaches: wherein the vector selection representation defines the portion of the vector graphic using two-dimensional points connected by at least one curve (See Col. 1 lines 18-20 – “A vector graphic is an image object stored using a set of two-dimensional coordinates connected by lines or curves (e.g., cubic Bezier curves)”). 

As to dependent claim 3, Peterson as modified teaches all the limitations of claim 2 as cited above.
Peterson further teaches: wherein the at least one curve is a Bezier curve and the two-dimensional points are control points of the Bezier curve (See Col. 1 lines 18-20 – “A vector graphic is an image object stored using a set of two-dimensional coordinates connected by lines or curves (e.g., cubic Bezier curves)”). 

As to dependent claim 7, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson further teaches: wherein the digital editing operation causes a change to an underlying mathematical structure of the vector selection representation and to pixels of the raster selection representation (See Col. 2 lines 13-23 mathematical definition). 

As to dependent claim 8, Peterson as modified teaches all the limitations of claim 1 as cited above.
 (See Fig. 3 distort causes movement). 

As to dependent claim 9, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson further teaches: wherein the digital editing operation includes a masking operation based on the portion of the vector graphic and the portion of the raster graphic within the digital image (See Fig. 21 with Col. 16 lines 5-15 masking is interpreted to be conversion of coordinates. The paragraph mentions the coordinates of the vector graphic is converted to the parameter space of the distortion region). 

As to independent claim 20, Peterson teaches:
In a digital medium image editing environment, a system comprising: 
means for detecting a first user input as selecting a region of a digital image (See Fig. 1 and Fig. 2 with Col. 2 lines 28-38 – “Receiving the first and second inputs designating the raster graphic and vector graphic can involve receiving inputs defining a selection box to cover a portion of the raster graphic and a portion of the vector graphic.”, the first and second inputs [i.e., interpreted to be one input] creates a selection box. In regards to claimed means, see Col. 20 lines 15-20 monitor or LCD screen); 
means for generating a vector selection representation of at least a portion of a vector graphic included in the selected region responsive to detecting the first user input (See Col. 5 lines 1-15 select image objects for distortion, the image objects can be raster or vector. In regards to means, see Col. 20 lines 15-20 monitor or LCD screen); 
 (See Col. 5 lines 1-15 select image objects for distortion, the image objects can be raster or vector. In regards to means, see Col. 20 lines 15-20 monitor or LCD screen); 
means for receiving a second user input specifying a digital editing operation (See Col. 5 lines 1-15 select image objects for distortion, the image objects can be raster or vector. In regards to means, see Col. 20 lines 15-20 monitor or LCD screen); and 
means for editing both the vector selection representation and the raster selection representation using the digital editing operation in response to the second user input (See Fig. 1 step 115 and 120 with Col. 4 lines 38-60 distortion is applied to both vector and raster image objects, and see Figs. 2-3 and 28. In regards to means, see Col. 20 lines 15-20 monitor or LCD screen).
Peterson teaches the vector and raster selection representation but does not teach: means for displaying a digital image in a user interface including a vector graphic and a raster graphic, a dedicated vector layer including the vector graphic, and a dedicated raster layer including the raster graphic;
Means for displaying the digital image having the edited vector selection representation and the edited raster selection representation, the dedicated vector layer including the edited vector selection representation, and the dedicated raster layer including the edited raster edited raster selection representation;
Muehrke teaches: means for displaying, by the computing device, a digital image in a user interface including a first graphic and a second graphic, a dedicated first layer including the first graphic, and a dedicated second layer including the second graphic (See Figs. 3A-G with [0037-0040]. In Fig. 3A, a blank canvas for a digital image is to be displayed upon, and a preview layer on the right side. In Fig. 3B, a digital image comprising a graphic is drawn and rendered on the canvas, and the preview layer reflects the drawn graphic. In Fig. 3C, the graphic on the canvas is further edited and also a second preview layer is created to contain a portion of the edited graphic. In Figs. 3D-G, the graphic is further edited by inputting a camera image. The end result being the canvas having the final edited graphic, while a dedicated first layer includes only the camera fill image, and a dedicated second layer that only displays the drawn double-arc graphics; see [0040] which explains separate dedicated layers for camera input and a dark room image).
Means for displaying the dedicated first layer including the edited first graphic selection representation, and the dedicated second layer including the edited second graphic selection representation (See Figs. 3A-G, it is understood that the camera image can be swapped with a different camera image, and the swap would be reflected on the dedicated first layer; For example, see Fig. 3F the Retake button can be used to swap/edit the camera image into another image, and this change is reflected on its dedicated first layer. As for the double arc graphic in Fig. 3B, it is understood that this graphic is editable, and the edit would be reflected on its dedicated second layer; For example, see Fig. 3B left side of the UI contains “Brush” and “Color”, tools for editing the drawn graphic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raster and vector images taught by Peterson to include dedicated preview layers for each type of objects as taught by Muehrke. Motivation to do so would be for making it easier to edit a composite image by deconstructing the composite image into components and individually modify each component.

As to dependent claim 21, it is rejected under similar rationale as claim 2 cited above.

As to dependent claim 22, it is rejected under similar rationale as claim 3 cited above.

As to independent claim 25, it is rejected under similar rationale as claim 1 as cited above.


As to dependent claim 26, Peterson as modified teaches all the limitations of claim 25 as cited above.
Peterson further teaches: wherein the generating is responsive to the receiving of the first user input (See Col. 5 lines 1-15 select image objects for distortion, the image objects can be raster or vector.).

Claims 4, 23 are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke) in view of Sanborn et al. US 20050104894 A1, (hereinafter Sanborn).

As to dependent claim 4, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson as modified does not teach: wherein the raster selection representation is masked using a gray-scale raster mask and the vector selection representation is masked using a planar map. 
Sanborn teaches: wherein the raster selection representation is masked using a gray-scale raster mask and the vector selection representation is masked using a planar map (See [0010] transparency mask or gray-scale mask for raster images, and further mentions “It should be noted that the transparency layer in conventional image editing methods uses a (raster) image and therefore does not have the advantages of using a ( vector) layer (easy scaling, rotation moving, etc.)”, the vector layer is the planar map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include Sanborn's teaching of vector and raster mask. (see Sanborn [0016]).

As to dependent claim 23, it is rejected under similar rationale as claim 4 cited above.

Claims 5-6, 24 are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke) in view of AAPA (Applicant admitted prior art).

As to dependent claim 5, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson as modified does not explicitly teach: wherein the raster selection representation defines the portion of the raster graphic as pixels using a bitmap. 
AAPA teaches: wherein the raster selection representation defines the portion of the raster graphic as pixels using a bitmap (See Specification as filed [0002] raster graphics uses bitmap, while vector graphics uses Belzier curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include the teaching of how raster and vector graphics are represented on a computer. Motivation to do so would be for consistent distortion for the whole image (See Peterson Col. 3 lines 1-5) by understanding how raster and vector is represented as.

As to dependent claim 6, Peterson as modified teaches all the limitations of claim 1 as cited above.

AAPA teaches: wherein the edited vector selection representation is defined mathematically using two-dimensional points connected by a curve and the edited raster selection representation is defined using a bitmap (See Specification as filed [0002] raster graphics uses bitmap, while vector graphics uses Belzier curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include the teaching of how raster and vector graphics are represented on a computer. Motivation to do so would be for consistent distortion for the whole image (See Peterson Col. 3 lines 1-5) by understanding how raster and vector is represented as.

As to dependent claim 24, it is rejected under similar rationale as claim 5 cited above.

Claims 10-11 are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke) in view of Smith et al. US 20040257367 A1, (hereinafter Smith).

As to dependent claim 10, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson as modified does not teach: wherein the digital editing operation includes a transformation operation based on the portion of the vector graphic and the portion of the raster graphic within the digital image. 
 (See Fig. 5A scale and rotate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include teaching of scale and rotate applied to vector/raster as taught by Smith. Motivation to do so would be for indistinguishable treatment of raster and vector types, (see Smith [0008]).

As to dependent claim 11, Peterson as modified teaches all the limitations of claim 10 as cited above.
Peterson as modified does not teaches: wherein the transformation operation includes resizing, rotation, or color. 
Smith teaches: wherein the transformation operation includes resizing, rotation, or color (See Fig. 5A scale and rotate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include teaching of scale and rotate applied to vector/raster as taught by Smith. Motivation to do so would be for indistinguishable treatment of raster and vector types, (see Smith [0008]).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke) in view of Dashwood et al. US 20170295361 A1, (hereinafter Dashwood).

claim 12, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson teaches raster and vector graphics as cited above and Muehrk Figs. 3A-G may implicitly teach the following limitations but Peterson and Muehrk does not explicitly teach: further comprising displaying a raster-based preview including initially displaying the vector selection representation as pixels initially as having the digital editing operation applied to the portion of the vector graphic in real time as the second user input is received and wherein the displaying of the edited vector selection representation replaces the initially displayed pixels of the raster-based preview of the vector selection representation. 
Dashwood further teaches: displaying a preview including initially displaying the first graphic as pixels initially as having the digital editing operation applied to the portion of the first graphic in real time as the second user input is received and wherein the displaying of the edited first graphic replaces the initially displayed pixels of the preview of the first graphic (See [0024] preview module with real time edits of image data. See also [0013] which mentions a graphics manipulating program, in other words display graphics to be edited; see also Fig. 5 with [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raster and vector images of Peterson to include a preview where real time edits can be performed on images as taught by Dashwood; modification would involve applying preview functionality to a raster graphic and vector graphic. Motivation to do so would be for avoiding errors related to editing (See Dashwood [0003]).

As to dependent claim 27, Peterson as modified teaches all the limitations of claim 26 as cited above.

Dashwood further teaches: displaying a preview of the digital editing operation in real time as being applied to the first graphic and the displaying includes displaying the digital image having the edited first graphic and the edited second graphic by replacing the preview. (See [0024] preview module with real time edits of image data. See also [0013] which mentions a graphics manipulating program, in other words display graphics to be edited; see also Fig. 5 with [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raster and vector images of Peterson to include a preview where real time edits can be performed on images as taught by Dashwood; modification would involve applying preview functionality to a raster graphic and vector graphic. Motivation to do so would be for avoiding errors related to editing (See Dashwood [0003]).

Response to Arguments
1. Applicant’s amendment and arguments pertaining to the previous 103 rejections have been considered but are rendered moot in view of the new ground of rejections cited above.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9845.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171